            Case 2:20-cv-00416-RSM Document 24 Filed 03/05/21 Page 1 of 3



 1                                   THE HONORABLE RICARDO S. MARTINEZ
      David R. Boyajian, WSBA #50195
 2    Email: dboyajian@schwabe.com
      Noah Jarrett, WSBA #31117
 3
      Email: njarrett@schwabe.com
 4    SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
 5    Portland, OR 97204
      Telephone: 503.222.9981
 6    Facsimile: 503.796.2900
 7
      Attorneys for Defendant Vigor Marine, LLC
 8

 9                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE

11
     WESTERN TOWBOAT COMPANY,                          IN ADMIRALTY
12
                           Plaintiff,                  Case No. 2:20-cv-00416-RSM
13
     v.                                                DISCLOSURE OF EXPERT
14                                                     TESTIMONY
     VIGOR MARINE, LLC,
15
                           Defendant.
16

17           Pursuant to the court’s December 8, 2020 Order and FRCP 26(a)(2), below is a list of

18   the expert witnesses retained by Vigor Marine, LLC (“Vigor”) in the above captioned matter.

19   As discovery is not yet complete and Vigor has yet to conduct key depositions in this case,

20   these experts have not yet prepared written reports. Such reports will be disclosed as they

21   become available.

22           1.       RADM Thomas H. Gilmour, USCG (Ret.). Mr. Gilmour has been retained to

23   provide expert opinion as to United States Coast Guard procedures, protocols, and

24   communications in connection with the tow plan and the voyage, and on seamanship,

25   standards of care, navigational decisions, etc.

26        2.   Premal Shah, P.E., President, Heger Dry Dock, Inc. Mr. Shah has been
                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
      DISCLOSURE OF EXPERT TESTIMONY - 1                                   Attorneys at Law
                                                                              1211 SW 5th Ave., Suite 1900
                                                                                  Portland, OR 97204
                                                                                Telephone: 503.222.9981

     PDX\120355\220045\AMU\30300852.1
            Case 2:20-cv-00416-RSM Document 24 Filed 03/05/21 Page 2 of 3



 1   retained to provide expert opinion as to the drydock, what it would take to sink it, and
 2   reasons why the dry dock may have sunk.
 3           3.       Mike Naylor, Principal, Heger Dry Dock, Inc. Mr. Naylor has been retained
 4   to provide expert opinion as to the drydock, what it would take to sink it, and the reasons
 5   why the dry dock may have sunk.
 6           4.       Greg Challenger, Polaris Applied Sciences, Inc. Mr. Challenger has been
 7   retained to provide expert opinion as to damages related to the sinking of the dry dock, in
 8   particular how damages, mitigation, cooperation, etc. affect final determination of penalties
 9   and damages assessed by NOAA under the National Marine Sanctuaries act..
10           5.       Captain Russ Johnson. Capt. Johnson has been retained to provide an expert
11   opinion as to marine towing operations, seamanship, and professional standards of care.
12           6.       Ken Campbell, Commanders Weather. Mr. Campbell has been retained to
13   provide expert opinion as to weather, forecasting, routing, and the availability of weather
14   information during the voyage.
15           7.       As fact discovery is ongoing, Vigor reserves the right to add additional
16   experts to this disclosure, and will amend same as necessary.
17           Dated this 5th day of March, 2021.
18                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
19

20                                                  By:     /s/ David R. Boyajian
                                                            David R. Boyajian, WSBA #50195
21                                                          Email: dboyajian@schwabe.com
                                                            Noah Jarrett, WSBA #31117
22                                                          Email: njarrett@schwabe.com
                                                            1211 SW 5th Ave., Suite 1900
23                                                          Portland, OR 97204
                                                            Attorneys for Vigor Marine, LLC
24

25

26
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      DISCLOSURE OF EXPERT TESTIMONY - 2                                              Attorneys at Law
                                                                                1211 SW 5th Ave., Suite 1900
                                                                                    Portland, OR 97204
                                                                                  Telephone: 503.222.9981

     PDX\120355\220045\AMU\30300852.1
            Case 2:20-cv-00416-RSM Document 24 Filed 03/05/21 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2     I hereby certify that on 5th day of March, 2021, I served the following NOTICE OF
 3     APPEARANCE on:
 4           Anthony J. Gaspich
             Attorney
 5
             Gaspich Law Office PLLC
 6           8094 Barthrop Pl. NE
             Bainbridge Island, WA 98110
 7           (206) 956-4204
             (206) 956-4214
 8           tony@gaspichwilliams.com
 9
             J. Stephen Simms (pro hac vice application pending)
10           Simms Showers LLP
             201 International Circle, Suite 250
11           Baltimore, MD 21030
             (410) 783-5795
12           (410) 510-1789
             jssimms@simmsshowers.com
13

14           by electronically filing the foregoing with the Clerk of the Court using the
     CM/ECF system, which will send notification of such filing to all associated counsel.
15

16

17           DATED this 5th day of March, 2021.

18

19                                                /s/ David R. Boyajian
                                                  David R. Boyajian, WSBA #50195
20

21

22

23

24

25

26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                   Attorneys at Law
                                                                             1211 SW 5th Ave., Suite 1900
                                                                                 Portland, OR 97204
                                                                               Telephone: 503.222.9981

     PDX\120355\220045\AMU\30300852.1
